Chables P. Daly, Chief Justice,
delivered orally the opinion of the court, which was, that the agreement was for liquidated damages ; that it was intended to provide against uncertain damages, and it was quite clear that in a casa-of such a character the loss to the company would be much larger Than it would be able to prove bv the specific dishonest violations of the rule that might come to their knowledge ; that the drivers violated the rule, fully comprehending their liability, and, under the circumstances, the sum of $15 was not oppressive. It was also, in the opinion of the court, clear that the company’s omission to discharge the drivers upon discovery of the violation of the rule was not a waiver of the agreement. The judgment was therefore reversed.